Citation Nr: 1016291	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder and/or organic brain dysfunction, to 
include vascular dementia and a mood disorder.   

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
ischemic optic neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Army 
from November 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which declined to 
reopen a previously denied claim of service connection for 
ischemic optic neuropathy, denied service connection for 
arthritis, and denied service connection for vascular 
dementia with depressed mood.  

In an August 2008 decision, the Board affirmed the December 
2005 decision in all respects.  The Board at that time also 
recharacterized the issue of vascular dementia to more 
explicitly include an acquired psychiatric disability.  The 
Veteran appealed the August 2008 decision to the Court of 
Appeals for Veterans Claims (the Court), which in September 
2009 issued an Order, based upon a Joint Motion for Remand, 
vacating the Board's decisions with respect to the eye 
disability and the dementia and remanding those matters for 
further consideration.  The denial of service connection for 
arthritis was undisturbed; no further issue remains with 
respect to that appeal.

The Veteran testified at an April 2006 personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Court vacated and remanded the issues 
of reopening of a claim of service connection for ischemic 
optic neuropathy and service connection for an acquired 
psychiatric disorder and/or organic brain dysfunction.  
Further remand to the RO for additional development is 
required to ensure compliance with the Court's directives.

I.  Service Treatment Records

In October 2005, in response to a request from the RO, the 
National Personnel Records Center (NPRC) certified that the 
Veteran's service treatment records were "fire related.'  In 
July 1973, a fire at the NPRC's St. Louis, Missouri storage 
facility destroyed approximately 80 percent of the records of 
Army personnel discharged between November 1912 and January 
1960.  There are no duplicate copies of the destroyed 
records, and no indices to permit a determination of exactly 
what was or was not destroyed.

The NPRC did not state that the Veteran's records were 
destroyed in whole or in part.  NPRC certified that the 
remaining records were moldy and brittle, and could not be 
mailed.  Instead, the available records were copied.  As a 
result, the claims file contains copies of a separation 
examination from October 1954, as well as reports of 
associated urinalysis and a chest x-ray.  A September 1952 
pre-induction examination report and dental records are also 
included in the claims file; these were obtained in the 
1950's in connection with another claim.

The Joint Motion and implementing Order require the Board to 
remand the claims for a determination of whether any service 
records were in fact destroyed, and if so whether the Veteran 
is entitled to heightened assistance in procuring evidence in 
support of his claim.  Such a remand would be pointless, as 
there is no way for NPRC to tell what records may have 
existed prior to the 1973 fire, and hence no way to state now 
whether the remaining records represent all or part of the 
Veteran's service file.  Resolving all reasonable doubt in 
favor of the Veteran, the Board finds that some unknown 
portion of the Veteran's service records were likely 
destroyed in the 1973 NPRC fire, and hence are unavailable.  
Accordingly, the Veteran is entitled to heightened 
assistance.

On remand, the RO should inform the Veteran of the missing 
records, and ask him to provide any information or evidence 
in his possession regarding in-service treatment.  This 
includes filling out a National Archives Form 13055 or 13075.  
The Veteran should also be informed of potential alternate 
sources of records, and asked to identify any such to VA, to 
allow development for replacements of service treatment 
records.  At the conclusion of all appropriate actions, the 
RO should certify, via memorandum to the file, that no 
further development is feasible.

II.  Lay Statements Regarding Combat

The Veteran has alleged that while serving in Korea, he was 
exposed to explosions from incoming mortars.  He states that 
he was struck by dirt and other materials, damaging his eye 
and his "nerves."  Records reflect that the Veteran holds 
the Combat Infantryman Badge (CIB); this establishes his 
participation in combat.  By regulation, his lay statements 
are sufficient to establish the occurrence of combat events 
he reports, so long as those allegations are otherwise 
consistent with the circumstances of his service.  38 C.F.R. 
§ 3.304(d).  

Therefore, the Veteran's reports of in-service injury from 
debris and concussion, as well as the occurrence of a 
stressful traumatic event, must be accepted as true, as they 
relate to his combat experiences and are consistent with the 
circumstances of his service. 

While these allegations have already been fully considered 
with respect to the claim of service connection for ischemic 
optic neuropathy, they have not been considered in the 
context of his vascular dementia and/or psychiatric disorder.  
They represent credible, competent allegations of in-service 
injury.

Current VA treatment records indicate a current diagnosis of 
dementia with depression; they also, in conjunction with the 
Veteran's allegations, suggest the presence of a current 
acquired psychiatric disorder.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, there is a low 
threshold that requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service.  The types of evidence 
that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the evidence of record shows a current diagnosis and an 
in-service injury, remand is required for provision of 
appropriate VA examinations and medical opinions regarding 
any nexus to service.





Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Obtain updated treatment records from 
the VA medical center in San Juan, as well 
as all associated clinics and any other VA 
facility identified by the Veteran or in 
the record.

2.  Contact the Veteran and request that 
he submit completed NA Form 13055 and/or 
13075 to allow a further request for 
service treatment records from NPRC.

After submitting a renewed request for all 
available records from NPRC, inform the 
Veteran of the outcome of such request and 
inform him of the need to submit any 
records in his possession, as well as any 
alternative records as described by the RO 
which may be substituted for service 
treatment records.  Efforts consistent 
with 38 C.F.R. § 3.159 must be made.

All efforts at obtaining additional 
service treatment records must be 
documented, and, if additional service 
records cannot be obtained, a memorandum 
certifying their unavailability must be 
entered into the record.

3.  Only after completion of the above 
development, schedule the Veteran for VA 
mental disorders and brain examinations.  
The claims folder must be reviewed in 
conjunction with the examinations.  
Examiners should clearly identify all 
current diagnoses of the brain and psyche, 
and should specify whether any diagnosis 
is organic in origin, or is psychiatric, 
or is a combination of the two.  The 
examiners should then opine as to whether 
any diagnosed condition is at least as 
likely as not related to the Veteran's 
combat experiences in Korea, either based 
on physical trauma from concussion, or 
psychological injury from a stressor 
event.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If either of the 
benefits sought remain denied, issue an 
SSOC and provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



